OPINION OF THE COURT
Kassal, J.
This action is based upon a claim of a joint venture agreement and relationship entered into by the parties which the plaintiffs allege were breached by the defendants. The complaint consists of 19 pages, 64 paragraphs, 8 causes of action and 11 prayers for relief, including claims *359for money damages in varying amounts ranging from $99,365 to $5,000,000, a declaratory judgment, mandatory and restraining injunctions, an accounting and punitive damages. Annexed to the complaint, as exhibits, are two agreements, totaling 14 pages. The defendants, in two answers containing 112 paragraphs, responded in kind.
After careful examination of the demanded items and responses, we conclude that in response to the defendant’s demand for a bill of particulars, the plaintiffs have, in substance, by their bill and supplemental bill of particulars, adequately complied in responding to the specific items demanded. As a matter of fact, in some instances compliance has taken place although the particulars sought are properly CPLR article 31 disclosure items. There are a few items not responded to which should be provided in the course of disclosure. They are: [references are to the bill of particulars] paragraphs: 11: names of the representatives of the defendants referred to therein; 16: name of the representative of Bando Sangsa referred to therein.
It is clear that the purposes of a bill of particulars, namely, to amplify the pleadings, prevent surprise and limit the issues have been more than sufficiently provided. (State of New York v Horsemen’s Benevolent & Protective Assn. [N. Y. Div], 34 AD2d 769.) The order of Special Term compelled a further bill of particulars based only upon the claim by defendants that the bill and supplemental bill were inadequate, whereas they in effect are seeking more than particulars, they seek disclosure. Such use of a bill of particulars to gain disclosure of evidentiary material is improper (Aimatop Rest, v Liberty Mut. Fire Ins. Co., 46 AD2d 877; Ganin v Janow, 86 AD2d 857; Cirelli v Victory Mem. Hosp., 45 AD2d 856). While we are loathe to interfere with the discretion exercised at Special Term (Public Serv. Mut. Ins. Co. v Flatow, 64 AD2d 514), our reluctance should not be used to subvert the underlying purpose and function to be accomplished by the service of a properly drafted demand for a bill of particulars.
Addressing the other aspect of the order, namely, the interrogatories, there are two basic issues involved, (1) are the interrogatories overbroad, burdensome, oppressive and *360improper, and (2) should the court exercise its discretion to preclude interrogatories until after the examination before trial of the defendants and, then, to limit such interrogatories that are not duplicative of the information obtained at the deposition?
We have examined the interrogatories at length and conclude that they are not violative of the judicial proscriptions set forth in Vancek v International Dynetics Corp. (78 AD2d 842, 843) striking interrogatories as “unduly broad, patently oppressive and inappropriate.” Although the task of examining and pruning them in this case is great, this results from the nature, scope and effect of the pleadings in the action on the part of both parties, alleging multiple claims and counterclaims. The court, thus, must address and examine them directly. True, there are 104 interrogatories but between the parties, their claims, affirmative defenses, counterclaims and replies, there are 64 paragraphs in the complaint, 114 paragraphs in one answer, 112 in the second answer and 7 paragraphs in the 2 replies.
CPLR 3102 (subd [a]) provides that “[information is obtainable by one or more of the following disclosure devices” (emphasis added). Thus, there is no limitation in the CPLR as to which or how many disclosure devices may be employed. However, CPLR 3103 (subd [a]) does empower the court to issue a protective order “denying, limiting, conditioning or regulating the use of any disclosure device * * * to prevent unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice to any person or the courts”. Thus, there is vested in the court the power to prevent unreasonable or duplicative disclosure.
With these considerations in mind, we find that Special Term abused its discretion in this complex commercial action by directing, without any further basis, that the plaintiff must first proceed by way of examinations before trial prior to interrogatories. As we observed in Comstock & Co. v City of New York (Bower Bay WPCP) (80 AD2d 805, 807) “interrogatories are appropriate and useful in enabling the seeking party to obtain lists and other detailed information to set the stage for meaningful depositions.” Justice Sandler in dissenting (p 807), agreed as to the propriety and usefulness of interrogatories when the *361answers will “require an examination of records and documents and some consultation with others.”
In this case, there are scores of agreements, telex communications and other documents. Interrogatories probably are the most efficacious device to sort out and identify them for the conduct of meaningful examinations before trial. Although there are numerous interrogatories, that fact, in and of itself, is not determinative. The dispositive criteria is dependent upon the particular facts and circumstances involved and whether the disclosure sought is abusive, i.e., whether it results in unnecessary expense, annoyance, embarrassment or prejudice so as to justify court intervention.
One other aspect of the order of Special Term merits further attention. We agree that there is a potential for abuse when a party resorts to successive disclosure devices, albeit authorized by CPLR 3102. One of the responsibilities of the court is to prevent any such abuse. In a proper case, CPLR 3104 authorizes the supervision of disclosure by the court or by a referee appointed for that purpose. Although, on this record, it does not appear that supervision is necessary here, to avoid the potential for abuse in the future, there should be no duplication of the interrogatories in any subsequent deposition taken by the plaintiffs. Any future disclosure should be limited to supplementation, not duplication.
Accordingly, the order, Supreme Court, New York County (Klein, J.), entered December 20, 1982, granting defendants’ motion to preclude and for a protective order, directing plaintiffs to serve a further bill of particulars and vacating plaintiffs’ interrogatories, should be reversed, on the law, the facts and in the exercise of discretion, with costs, the motion denied and defendants directed to serve answers to plaintiffs’ interrogatories within 60 days after service of the order to be entered on this appeal.